           Case 5:21-cv-00297-D Document 11 Filed 05/06/21 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

MIGUEL ADRIAN ADAMS, et al.                      )
                                                 )
               Plaintiffs,                       )
                                                 )
v.                                               )   Case No. CIV-21-297-D
                                                 )
THE GEO GROUP INC., et al.,                      )
                                                 )
               Defendants.                       )


                                           ORDER

       This matter comes before the Court for review of the Report and Recommendation

[Doc. No. 8] issued by United States Magistrate Judge Shon T. Erwin pursuant to 28 U.S.C.

§ 636(b)(1)(B) and (C).      Upon initial review of the Complaint, Judge Erwin finds that the

joinder of Plaintiffs Miguel Adrian Adams and Joedell Robert Perkins in a single prisoner

civil rights action under Fed. R. Civ. P. Rule 20(a)(1) is infeasible, and recommends that

Perkins be dismissed under Rule 21 without prejudice to refiling a separate action.

       Plaintiffs, who appear pro se, have jointly filed a timely Objection [Doc. No. 9]. 1

The Court must make a de novo determination of any portion of the Report to which a

specific written objection is made, and may accept, reject, or modify the recommended

decision, or may return the matter to the magistrate judge with instructions.      See 28 U.S.C.

§ 636(b)(1); Fed. R. Civ. P. 72(b)(3).



       1
           Because Plaintiffs appear pro se, the Court liberally construes their filings but cannot
act as their advocate. See Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008); Hall v.
Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
              Case 5:21-cv-00297-D Document 11 Filed 05/06/21 Page 2 of 5




       Liberally construing the Objection, the Court finds that Plaintiffs challenge 1) a

finding of improper joinder under Rule 20, and 2) Judge Erwin’s finding that joinder is

infeasible.     However, the Report contains no finding of improper joinder.         Judge Erwin

recites the requirements of Rule 20(a)(1)(A) and (B), but does not apply them to the factual

allegations of Plaintiffs’ pleadings or state whether they are met. 2       Judge Erwin instead

considers whether the Court should exercise its discretion to disallow permissive joinder.

See R&R at 2 (citing Hefley v. Textron, Inc., 713 F.2d 1487, 1499 (10th Cir. 1983)).        Thus,

the Court considers only Plaintiffs’ second challenge regarding the issue of feasibility.

       Judge Erwin’s finding is based on the practical considerations and potential

obstacles to joint prisoner litigation.     First, district courts have interpreted the Prison

Litigation Reform Act to require each prisoner in a multi-plaintiff case to either pay the

filing fee for his action or apply to proceed without prepayment under 28 U.S.C. § 1915.

In this case, only Adams has submitted an application to proceed in forma pauperis [IFP]

and a supporting affidavit; Perkins has neither paid the fee nor submitted IFP papers.

Plaintiffs do not disagree with Judge Erwin’s findings regarding fee payment.           Plaintiffs

state their agreement to comply with the applicable rules, and they request additional time

for Perkins to apply for IFP status.     The Court accepts Plaintiffs’ proposed solution as a

viable option if they are allowed to proceed together in this case. 3


       2
           The R&R cites a former version of Rule 20, in which the requirements for joinder of
plaintiffs were stated in parts (1) and (2) of paragraph (a). However, stylistic changes to Rule 20
did not alter the requirements for permissive joinder.

       3
            Another PLRA-related concern not mentioned by Judge Erwin is the necessity for each
plaintiff to show he has exhausted administrative remedies. See 42 U.S.C. § 1997e(a).


                                                2
            Case 5:21-cv-00297-D Document 11 Filed 05/06/21 Page 3 of 5




       Second, Judge Erwin notes the potential difficulties created by the requirement of

Rule 11(a) that both Plaintiffs sign every jointly filed document and the prohibition against

a nonlawyer filing on behalf of another person.      Also, if a separate filing were made by

one plaintiff, he would need to serve the other plaintiff under Rule 5.     At the present time,

compliance with these requirements is not difficult because Plaintiffs are cellmates.

However, prison housing assignments and facility placements are subject to change;

prisoners are frequently moved to meet institutional needs and concerns.        Because prison

regulations restrict interpersonal communications between inmates housed in separate

units or facilities, separation of Plaintiffs during the litigation would seriously impede their

ability to confer with one another, draft or review proposed filings, make court

submissions, and meet deadlines.         “Given the practical realities of pursuing joint

litigation” as prisoners, Judge Erwin “finds that joinder is infeasible” in Plaintiffs’ case.

See R&R at 3-4.     Because “Plaintiff Adams has been the dominant filer thus far,” Judge

Erwin “finds that Plaintiff Perkins should be dismissed from the action and be instructed

that if he wishes to pursue his claims, he must file an independent action.”      Id. at 4.

       Plaintiffs’ Objection is silent concerning the practical considerations and obstacles

faced when multiple prisoners join as plaintiffs in a single case.        The Court finds this

silence to be telling, even if it is not treated as a waiver of review of Judge Erwin’s factual

findings.   As observed by another court within the Tenth Circuit:        “Many federal district

courts have found that the pervasive impracticalities associated with multiple-plaintiff

prisoner litigation militate against permissive joinder otherwise allowed by Fed. R. Civ.

P. 20(a)(1).”   Bourn v. GEO Group, Inc., Case No. 11-cv-02628, 2012 WL 451286, at *2


                                               3
           Case 5:21-cv-00297-D Document 11 Filed 05/06/21 Page 4 of 5




(D. Colo. Feb. 13, 2012) (unpublished) (citing Boretsky v. Corzine, No. 08-2265, 2008 WL

2512916, *5 (D.N.J. 2008) (unpublished) (collecting cases)).      The court in Bourn noted

many constraints unique to prisoner-plaintiffs “whose circumstances make joint litigation

exceptionally difficult.”     Id.

       The Court is persuaded by the reasoning expressed in Bourn and other cases.       In

view of institutional restrictions on interpersonal communications among prison inmates

and populations that are notably transitory, the Court finds that the joinder of Plaintiffs’

claims in a single case should not be permitted.    Publicly available information provided

by the Oklahoma Department of Corrections indicates that Perkins may be released to

probation within a few months.      See OK Offender Search, https://okoffender.doc.ok.gov,

OK DOC #853681 (last visited May 5, 2021).          After that time, a continuation of joint

litigation with Adams, who has multiple prison sentences remaining to be served, would

be almost impossible.       See id. OK DOC #270179 (last visited May 5, 2021).

       Therefore, upon de novo review, the Court finds that Plaintiffs’ Objection should be

overruled. The Court further finds that Perkins should be dismissed under Rule 21 and

required to file a separate action. Although there may be other means to exercise the

discretion under Rule 21 to “drop a party” from a case, the Court agrees with Judge Erwin

that dismissal of Perkins without prejudice to filing a separate action is appropriate under

the circumstances. Perkins has not submitted a pleading that satisfies Rule 8(a) nor

complied with other procedures for initiating his own case, such as fee payment. 4


       4
          The only factual allegations regarding Perkins’ § 1983 claim appear in a separate,
unsigned document titled, “Brief and Support” [Doc. No. 4]. The Court notes that Perkins has


                                              4
           Case 5:21-cv-00297-D Document 11 Filed 05/06/21 Page 5 of 5




       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc.

No. 8] is ADOPTED as set forth herein. Plaintiff Joedell Robert Perkins is DISMISSED

as a party without prejudice to filing a separate action.

       IT IS SO ORDERED this 6th day of May, 2021.




already filed a civil rights complaint based on these factual allegations. See Perkins v. Bowen,
Case No. CIV-21-95-D, Compl. (W.D. Okla. Feb. 2, 2021). The earlier case currently remains
pending, although a different magistrate judge recently recommended that it be dismissed for
nonpayment of the filing fee. Id. R&R (May 5, 2021).


                                               5
